PER CURIAM.
Upon stipulation of counsel and parties, ordered judgment of Board of Tax Appeals reversed in so far as it relates to the years 1918, 1919, and 1929, and cause remanded, with directions that Board enter a decision ordering and deciding that the correct deficiencies in tax in respect of the federal income tax liability of the respondent on review, Talbot C. Walker, for the years 1918, 1919, and 1920, are $39.97, $5',218.73, and $2,033.41, respectively, exclusive of interest as provided by law.